                                                                 U.S. Department of Justice
          [Type text]
                                                                 United States Attorney
                                                                 Southern District of New York

                                                                 The Silvio J. Mollo Building
                                                                 One Saint Andrew’s Plaza
                                                                 New York, New York 10007


                                                                 June 1, 2021
          BY ECF

          The Honorable Lorna G. Schofield
          United States District Judge
          Southern District of New York
          40 Foley Square
          New York, New York 10007

                  Re:    United States v. Tony Tartt, 20 Cr. 339 (LGS)

          Dear Judge Schofield:

                  The Government writes to advise the Court that the defendant in this case intends to plead
          guilty to the Indictment. Your Honor’s chambers has advised that the Court is referring the
          change-of-plea proceeding to the duty Magistrate Judge. Accordingly, the parties request that the
          Court cancel the status conference previously scheduled for June 3, 2021 and exclude time in the
          interests of justice under § 3161(h)(7) from today’s date through a control date of June 30, 2021.
          The interests served by such an exclusion outweigh the interests of the defendant and the public in
          a speedy trial because it will permit the parties to effectuate the intended pretrial disposition and
          will reflect the scheduling procedures and limited availability of jury trials in the District in light
          of the pandemic. The defendant consents to this requested exclusion. A proposed order making
          the necessary findings under the CARES Act will be submitted to the Court separately.

Application Granted. The change of plea hearing          Respectfully submitted,
is hereby referred to the Magistrate Judge on duty.
The parties shall promptly schedule a plea date and      AUDREY STRAUSS
email the executed plea agreement or Pimentel            United States Attorney
letter to Chambers. The status conference
currently scheduled for June 3, 2021, is adjourned
                                                     by: _____________________________
to June 30, 2021 at 4:00 p.m. For the reasons
                                                         Jacob R. Fiddelman
stated above, the Court finds that the ends of
                                                         Assistant United States Attorney
justice served by excluding the time between today       (212) 637-1024
and June 30, 2021, outweigh the best interests of
the public and the Defendant in a speedy trial as         cc:    Matthew Kluger, Esq. (by ECF)
provided in 18 U.S.C. 3161(h)(7)(A). It is hereby
ORDERED that the time between today and
June 30, 2021, is excluded. The Clerk of the Court
is directed to terminate the letter motion at docket
number 34.

Dated: June 2, 2021
New York, New York
